DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 02/11/2021 has been entered.  Claims 1-5, 7, 10, 12, 17 have been amended. Claims 6, and 14 have been canceled.  Claims 1-5, 7-13, 15-18  are pending in this Office Action.

Remarks
Regarding the rejections of claims 12, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, claim 12 have been amended, and claim 14 has been cancelled.  The rejections of claims 12, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.  
Claim 1 is also amended to overcome the claim object.  The claim objection of claim 1 is withdrawn.

Allowable Subject Matter
Claims 1-5, 7-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record, Allam (US 2004/0139400) and Copell (US 2012/0198330) disclose all limitations of claim 1 (see the Final rejection on 11/27/2020) except the first user share the annotations and comments that he made in the media file that he checked out, wherein the media file is in e-book file format as recited in independent claim 1.
The dependent claims 2-5, 7-9, being definite, further limiting, and fully enabled by the specification are also allowed.
The prior art of made of record , Allam (US 2004/0139400) and Copell (US 2012/0198330) disclose all limitations of claim 10 (see the Final rejection on 11/27/2020) except publish the set of media files by presenting individual media files, which are grouped based on the content of the at least one media file within the set of media files, in a user interface on the first user computing platform as recited in independent claim 10.
The dependent claims 11-13, 15-18, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03/27/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162